Citation Nr: 1620807	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-18 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased initial disability rating for hepatitis C, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, inter alia, granted entitlement to service connection for hepatitis C and assigned an initial noncompensable (zero percent) disability rating, effective January 10, 2007.

During the pendency of the appeal, a Decision Review Officer (DRO) issued an April 2010 rating decision, increasing the initially assigned rating for hepatitis C to 10 percent, effective January 10, 2007.  In September 2012, a DRO issued another rating decision and a supplemental statement of the case, increasing the assigned rating for hepatitis C to 20 percent, effective January 10, 2007.  The Veteran has not withdrawn his appeal for a higher rating, and therefore, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing at a local VA office before a member of the Board in his May 2010 substantive appeal (VA Form 9).  In a March 2016 letter, the RO notified the Veteran that he was scheduled for a video conference hearing before a Veterans Law Judge for April 2016.  However, such notice was subsequently returned to the VA as undeliverable; a new forwarding address was provided.  Thereafter, in an April 2016 letter (addressed to the same undeliverable address as the March 2016 letter), the RO reminded the Veteran of his scheduled hearing.  However, this reminder was also subsequently returned to the VA as undeliverable.  No attempt was made to notify the Veteran at the forwarding address provided.  The Veteran was ultimately reported as a "no show."  Because the Veteran did not receive notice of his scheduled hearing, and because he has not withdrawn his request for a hearing, the case must be returned to the AOJ so that another hearing may be scheduled.  On remand, the RO should confirm the Veteran's current mailing address.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a member of the Board.  Send notice of the scheduled hearing to forwarding address provided in March 2016 in St. Charles, MO or to any other address determined to be the Veteran's current residence.  The Veteran and his representative should be notified of the date, time, and place of such hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




